Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are pending.

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-16, drawn to a composition, and the species of A : Polyamide-8 (copolymer of hydrogenated dilinoleic acid, of ethylenediamine, of neopentyl glycol and of stearyl alcohol); and B : hydrogenated indene/methylstyrene/styrene copolymers in the reply filed on 9/14/22 is acknowledged.  The traversal is on the ground(s) that the Examiner has misinterpreted the phrase "contribution which each of the inventions, considered as a whole, makes over the prior art" as relating to patentable claims and denies Applicant due process.  This is not found persuasive because the shared technical feature of Inventions I and II is taught by Atis, as described in the Restriction. Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art, they do not have a single general inventive concept, and so lack unity of invention. 
The requirement is still deemed proper and is therefore made FINAL.
 	Claim 17 is withdrawn as being drawn to a nonelected invention.
Claims 1-16 are under consideration to the extent that the composition comprises Polyamide-8 (copolymer of hydrogenated dilinoleic acid, of ethylenediamine, of neopentyl glycol and of stearyl alcohol); and hydrogenated indene/methylstyrene/styrene copolymers.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 12/30/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In Claim 1, line 6, “and” is unnecessary to join b) and c), because c) is followed by d). 
Claim 11 refers to “the resin(s)” in line 2.  For consistency with claims 1 and 12 it is suggested to use “the tackifying resin(s)”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the diacid" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 3 depends, does not recite a diacid. It is suggested the claim should depend from claim 2. 
Claim 4 recites the limitation "the diamine" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 4 depends, does not recite a diamine. It is suggested the claim should depend from claim 2.
Claim 5 recites the limitation "the monoalcohol" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 5 depends, does not recite a monoalcohol. It is suggested the claim should depend from claim 2.
Claim 6 recites the limitation "the monoalcohol" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 6 depends, does not recite a monoalcohol. It is suggested the claim should depend from claim 2. In addition, Claim 6 recites that the monoalcohol is “neopentyl glycol” which is not a monoalcohol, but rather a polyol. 
	Claim 7 recites the limitation “said ester-terminated poly(ester-amide) polymer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In claim 1 "at least one ester-terminated poly(ester-amide) polymer " encompasses multiple ester-terminated poly(ester-amide) polymers.  It is unclear whether just one, more than one, or all of the ester-terminated poly(ester-amide) polymers must be polyamide-8. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Daquin et al. (WO 2018115771 A1) in view of Arditty et al. (US 2015/0147366).
Daquin et al. teach an anhydrous composition for coating keratin materials such as skin or lips (e.g. abstract; page 7, lines 8-10), comprising: a physiologically acceptable medium (e.g. claim 1), and containing 
a) at least one ester-terminated poly(ester-amide) polymer, including polyamide-8 (copolymer of hydrogenated dilinoleic acid, of ethylenediamine, of neopentyl glycol and of stearyl alcohol) (e.g. page 4; Examples); 
b) at least one volatile alkane, including isododecane (i.e. branched volatile alkane)(e.g. Claim 8, page 5; Examples); 
and d) a particulate phase comprising at least one pigment (e.g. page 6; Examples). 
Daquin et al. further teach the inclusion of additional ingredients and film-formers, but do not teach the at least one tackifying resin as recited in Claim 1. This is made up for by the teachings of Arditty et al. 
Arditty et al. teach an anhydrous cosmetic composition for making up and/or caring for the skin and/or the lips, comprising, in a physiologically acceptable medium, at least one oil, at least hydrophobic silica aerogel particles, at least one hydrocarbon-based resin (e.g. abstract). Arditty et al. teach that the hydrocarbon-based resin is in particular Regalite R1100, hydrogenated indene/methylstyrene/styrene copolymer (e.g. paragraph 0307, 0317; Examples). Arditty et al. teach that the use of a combination of hydrophobic silica aerogel particles and of at least one hydrocarbon-based resin with oils makes it possible to obtain liquid cosmetic compositions, which are stable, which have good application properties and whose deposit shows satisfactory gloss, is comfortable (no greasy, pasty and/or dry feel), sparingly migrating or non-migrating and/or is sparingly tacky (e.g. paragraph 0013). Arditty et al. further teach the inclusion of ester-terminated polyamides, volatile alkanes, and pigments (e.g. paragraphs 0229, 0535-0559, 0624-0625, 0716).
Regarding Claims 1-7, 9, 11, and 16, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the compositions of Daquin et al. and Arditty et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are drawn to anhydrous cosmetic compositions for skin and lips comprising overlapping ingredients. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  In addition, it would have been obvious to one of ordinary skill in the art to have included the hydrophobic silica aerogel particles and hydrocarbon-based resin of Arditty et al. in the composition of Daquin et al. in order to obtain the benefits of stability, good application properties, satisfactory gloss, good feel, low-migration and low tack, as described by Arditty et al. (e.g. paragraph 0013). 
Regarding Claim 8, Daquin et al. teach that the ester-terminated poly(ester-amide) polymer is present at 1-30 wt%, which overlaps with the claimed range of 1-20% (e.g. page 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claim 10, Daquin et al. teach that the volatile oil is present at 20-60% by weight, which overlaps the claimed range of 35-95% (e.g. page 5; Claim 9).  
Regarding Claim 12, Arditty et al. teach that the hydrocarbon-based resin is present at 1-45% by weight, which overlaps the claimed range of 3-40% (e.g. paragraph 0318; Claim 9). 
Regarding Claim 13, Daquin et al. teach that the ester-terminated poly(ester-amide) polymer is present at 1-30 wt%, and Arditty et al. teach that the hydrocarbon-based resin is present at 1-45% by weight, which results in ratios of 0.02:1 to 30:1, which overlaps with the claimed range. 
Regarding Claims 14 and 15, Daquin et al. teach that the compositions comprise pigments which may be surface-treated with a hydrophobic agent, and exemplify a composition comprising 26.28% pigments, which is within the claimed range of “at least 5% by weight” (e.g. page 6 and 7; Example 1). Arditty et al. teach 0.01-20% by weight of pigments, which overlaps the claimed range (e.g. paragraph 0548). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/257,152 in view of Arditty et al. (US 2015/0147366).
Both the instant and copending claims require a composition comprising a) at least one ester-terminated poly(ester-amide) polymer; b) at least one volatile alkane and d) a particulate phase comprising at least one pigment. The copending claims do not require c) at least one tackifying resin chosen selected from the group consisting constituted of indene hydrocarbon-based resins, pentadiene aliphatic resins, cyclopentadiene aliphatic resins, mixed resins of pentadiene and of indene, cyclopentadiene dimer diene resins, isoprene dimer diene resins, hydrogenated resins resulting from the polymerization of pentadiene, hydrogenated resins resulting from the polymerization of cyclopentadiene, and mixtures thereof: This is made up for by the teachings of Arditty. 
Arditty et al. teach an anhydrous cosmetic composition for making up and/or caring for the skin and/or the lips, comprising, in a physiologically acceptable medium, at least one oil, at least hydrophobic silica aerogel particles, at least one hydrocarbon-based resin (e.g. abstract). Arditty et al. teach that the hydrocarbon-based resin is in particular Regalite R1100, hydrogenated indene/methylstyrene/styrene copolymer (e.g. paragraph 0307, 0317; Examples). Arditty et al. teach that the use of a combination of hydrophobic silica aerogel particles and of at least one hydrocarbon-based resin with oils makes it possible to obtain liquid cosmetic compositions, which are stable, which have good application properties and whose deposit shows satisfactory gloss, is comfortable (no greasy, pasty and/or dry feel), sparingly migrating or non-migrating and/or is sparingly tacky (e.g. paragraph 0013). Arditty et al. further teach the inclusion of ester-terminated polyamides, volatile alkanes, and pigments (e.g. paragraphs 0229, 0535-0559, 0624-0625, 0716).
Regarding Claims 1-16, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the instant composition and Arditty et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are drawn to anhydrous cosmetic compositions for skin and lips comprising overlapping ingredients. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  In addition, it would have been obvious to one of ordinary skill in the art to have included the hydrophobic silica aerogel particles and hydrocarbon-based resin of Arditty et al. in the claimed composition in order to obtain the benefits of stability, good application properties, satisfactory gloss, good feel, low-migration and low tack, as described by Arditty et al. (e.g. paragraph 0013).
This is a provisional nonstatutory double patenting rejection.



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619